Citation Nr: 0210755	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  02-01 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

(The issues of entitlement to service connection for 
dysthymia, headaches, tiredness, memory loss, sleep problems 
and joint pains of the elbows and legs, claimed as due to an 
undiagnosed illness, will be the subject of a later decision) 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran had active service from October 1989 to June 
1992.  He had Persian Gulf service from December 1990 to 
April 1992.  In a June 2000 rating decision, the RO denied 
the veteran's claims.  The veteran disagreed with the June 
2000 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of a the veteran's 
substantive appeal (VA Form 9) in January 2002.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2002.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

The Board is undertaking additional development on the issue 
of entitlement to service connection for various disabilities 
which are claimed as due to an undiagnosed illness, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  When such 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  See 67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 20.903].  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing that issue.


FINDINGS OF FACT

1.  The veteran has complained of back pain since 1990.  He 
does not have a currently diagnosed low back disorder.  

2.  The veteran has reported knee pain since before service.  
He does not have a currently diagnosed bilateral knee 
disorder.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
military service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001).

2.  A bilateral knee disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a low back 
disorder and a bilateral knee disorder. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then review 
pertinent law and regulations.  Finally, the Board will 
separately discuss each issue.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending. 
The provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The RO sent the veteran a letter in September 2001, informing 
him of the impact of the VCAA on his case.  The letter 
specifically notified him of the evidence still needed from 
him, and of the evidence the RO had already obtained.  The RO 
also requested information from the veteran to help it obtain 
additional evidence.  In addition, upon receipt of the 
veteran's November 1996 claim, the RO sent the veteran a 
letter notifying him of specific evidence necessary to 
complete its evaluation of his claim.  In February 1997, the 
RO sent a letter further notifying the veteran of the kind of 
evidence necessary to support his claim.  Following the 
initial denial of his claim, the veteran submitted a request 
for an examination and indicated a desire to reopen his 
claim.  The RO again sent a letter to the veteran in June 
1999, notifying him of the kind of evidence necessary to 
reopen and substantiate his claim.  The veteran was also 
notified of the specific evidence needed to substantiate his 
case by the February 1998 and June 2000 rating decisions, and 
by the January 2002 statement of the case (SOC).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in response to the RO's request for a copy of 
the veteran's DD-214 and his service medical records in 
December 1996, the veteran supplied a copy of his DD-214 and 
notified the RO that he did not have copies of his service 
medical records.  After further difficulty in obtaining the 
veteran's records, the RO called the veteran in September 
1997 to obtain the address of his reserve unit.  The RO then 
requested the veteran's records from his reserve unit in 
September 1997.  The RO obtained partial records in September 
1997, and obtained the remaining records in September 1998.  
The veteran underwent VA examinations in July 1999, the 
results of which are reported below.  The veteran identified 
service medical records from the Savannah Georgia VA Medical 
Center and the RO requested and obtained these records.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran presented personal testimony at a 
June 2002 Travel Board hearing.  The veteran and his 
representative have submitted numerous statements, all of 
which are of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
veteran's claims has been consistent with the provisions of 
the new law.  Under these circumstances, the Board can 
identify no further development that would avail the veteran 
or aid the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Accordingly, the Board will proceed to 
a decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) (previously the Court of Veterans' Appeals) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

1.  Entitlement to service connection for a low back 
disorder.

The veteran maintains that he incurred a back disorder during 
service, and that he currently suffers from a disability 
related to his in-service injury.

As noted by the Board above, in order for service connection 
to be granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a low back disorder was not incurred in 
service.

In evaluating the evidence under the regulations pertinent to 
direct service connection, the Board notes that the evidence 
does not contain a diagnosis of a current low back 
disability.  It is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  

Service medical records show a mild low back strain in 
February 1990.  In the July 1999 VA examination, the veteran 
dated his symptoms to 1990, and in his June 2002 hearing, he 
stated that he was being treated for his back symptoms at the 
time the war started in the Persian Gulf, and that he was 
unable to complete treatment due to being sent to that 
region.

Although the evidence contains numerous complaints of low 
back pain, the medical records include no diagnosis that 
could be considered a finding of a chronic low back disorder.  
The July 1999 VA examination found complaints of back pain 
dating back to 1990, with aching and tenderness in the 
veteran's low back.  The impression was low back pain, with 
no radiculopathy and slightly decreased range of motion, 
etiology unknown.
    
In short, although the veteran has complained of back pain 
since 1990, no specific back disability has ever been 
diagnosed.  Symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The Board therefore believes that in the absence of an 
identified low back disability, the first Hickson element is 
not satisfied and service connection may not be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's complaints 
of low back pain comprise a diagnosed low back disorder.  The 
veteran's claim of entitlement to service connection for a 
low back disability is accordingly denied.  

2.  Entitlement to service connection for a bilateral knee 
disorder.

The veteran in essence  maintains that a pre-existing knee 
disorder was aggravated by service.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a bilateral knee disorder was not incurred 
in or aggravated by service.

The veteran's knee complaints existed before service and were 
noted in connection with his enlistment physical examination 
in June 1988, at which time a strained right knee in 1987 was 
noted by the examining physician.  The service medical 
records show that the veteran suffered a sprain to his knee 
while lifting weights in September 1990.

In the report of a December 1993 examination, there was no 
notation of residual injury or complaint of symptoms, and the 
veteran did not record any entries pertinent to knee symptoms 
on his report of medical history.  A February 1997 fitness 
for duty examination shows no notation of knee complaints or 
symptoms, although the veteran noted a history of painful and 
swollen knees at that time.  

The veteran stated in his June 2002 hearing that his 
condition had worsened since the service, he described his 
current symptoms as weakness, occasional swelling when he 
plays basketball or stands for about two hours, and a feeling 
that they will give out, especially when he climbs stairs.

The Board's analysis of this issue is similar to that with 
respect to the first issue on appeal.  The evidence does not 
show a currently diagnosed disability related to the 
veteran's knees.  Although the veteran has consistently 
reported symptoms of knee pain and swelling, the July 1999 VA 
examiner did not diagnose or suggest any chronic condition 
related to the veteran's knees as the cause for his symptoms.  
Rather, the examiner diagnosed bilateral knee pain with 
crepitus of unknown etiology.  

As was stated above, in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau, supra.  Further, symptoms alone, without a finding 
of an underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez, supra.  Accordingly, the veteran's claim 
fails on that basis.

In short, for the reasons and bases expressed above, a 
preponderance of the evidence is against the veteran's claim 
of entitlement os service connection for a bilateral knee 
disability.  The benefit sought on appeal is accordingly 
denied.

Persian Gulf regulations 

It appears that this Persian Gulf War veteran has also 
claimed that he has knee and back pains, as well as other 
joint pains, due to an undiagnosed illness.  

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 
38 U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. § 3.317 
(2001).  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to the 
following: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 C.F.R. § 3.317(b) (2001).

With respect to the two issues here on appeal, the Persian 
Gulf regulations
are inapplicable for two reasons.  

First, as discussed above in connection with each issue, no 
current disability has been identified.  In the absence of a 
disability, service connection may not be granted.  

Second, the veteran's complaints of back and bilateral knee 
pain predated his Persian Gulf service.  As noted above, the 
veteran complained of back pain in 1990 before he went to the 
Persian Gulf.  The veteran's knee complaints existed before 
service and were noted in connection with his enlistment 
physical examination in June 1988.  During the June 2002 
hearing, the veteran testified that his knee problems began 
before service.

The Board finds that the provisions of 38 C.F.R. § 3.317 
pertaining to undiagnosed illnesses are not applicable to 
these two issues, because that section requires that such 
symptoms become manifest during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In this case, the symptoms predated the veteran's 
Persian Gulf War service.  See 38 C.F.R. § 3.317(a)(1)(i) 
(2001).

The Board notes in passing that it is undertaking additional 
development with respect to other issues on appeal, which 
concern claims of undiagnosed illness and which involve 
certain manifestations which appear to have postdated the 
veteran's Persian Gulf War service.  The Board intimates no 
conclusion, legal or factual, concerning the ultimate 
resolution of those issues.

Conclusion

In summary, for the reasons and bases expressed above, 
service connection for 
a back disability and a bilateral knee disability is denied. 


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral knee disorder is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

